AFFIRMED; Opinion Filed October 31, 2012.




                                                 In The
                                 Quiirt nf Ai.i1i
                          fifth Htrirt nf ixa tt Oa1hi
                                         No. 05-11-01444-CR
                                         No. 05-I 1-01445-CR


                             MARIO TERRELL MARTIN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal from the 382 Judicial l)istrict Court
                                   Rockwall County, Texas
                         Trial Court Cause Nos. 2-10-405 and 2-10-406


                                            OPINION
                             Before Justices Bridges, Richter, and Lang
                                     Opinion By Justice Lang

        Mario Terrell Martin appeals the trial court’s judgments convicting him of burglary of a

building. In both cases, the jury found Martin guilty. Martin pleaded true to the enhancements, and

the jury found the enhancements true and assessed his punishment at ten years ofimprisonment. In

his sole issue on appeal, Martin argues the evidence is legally insufficient to support his convictions.

We conclude the evidence is sufficient. The trial court’s judgments are affinned.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Martin left his girlfriend’s home with Quintaveus Williams, Lakendrie Minter, and Rashad

Harris. They drove to Royse City where Williams had burglarized a building the previous night.
After driving to the Charles Grocery, they drove around the block to check the area. They parked

the vehicle behind the store and all four men left the car, stationing themselves in different locations.

l3ecause they saw a police car, they went back to the car and drove away, returning when they were

satisfied the police were gone. Martin told the others that he did not feel comfortable participating

any longer, but agreed to “watch out.” Williams and Minter broke a window and entered the grocery

store while Martin and Harris “watched out” After the alarm went ofZ Williams and Minter left the

grocery store carrying cigars and other tobacco products.

        Later that night while continuing to drive around, they saw a sign for Rockwall Pawn. At

the pawnshop, Williams and Minter got out of the car to look for rocks, Williams threw a rock

through the front window of the pawnshop, and returned to the car. The four drove to the back of

the pawnshop. All four men left the car and positioned themselves to “watch out” Then, Martin,

Williams, and Minter approached the broken window. Williams climbed through the window into

the pawnshop. About that time, the police arrived causing Martin and Minter to flee into a nearby

wooded are where Martin was apprehended by the police.

                            11. SUFFICIENCY OF THE EVIDENCE

        In his sole issue on appeal, Martin argues the evidence is legally insufficient to support his

convictions. He claims that his action as a “lookout” does not place him within the statutory

definition ofa party to the burglaries. The State responds the evidence included the fact that Martin

was present at both burglaries, he admitted acting as a “lookout,” he wore a ski mask to conceal his

identity. and he ran from the police while at the burglary of Rockwall Pawn. According to the State,

this evidence is sufficient to show Martin attempted to aid in the commission ofthe burglaries and

is criminally responsible for the burglaries committed by Williams, Minter, and Harris.




                                                 —2—
                                           A.   Standard oJRevww


           When reviewing the sufficiency of the evidence, an appellate court considers all of the

evidence in the light most favorable to the verdict to determine whether the jury was rationally

justified in findmg guilt beyond a reasonable doubt. See Jackson      i.   Virginia, 443 U.S. 307, 3 18—19

(1979); Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012); Brooks v. State, 323 S.W.3d
893, 899 (Tex. Crim. App. 2010) (plurality op.). Appellate courts are required to determine whether

any rational juror could have found the essential elements of the offense beyond a reasonable doubt.

ee Jackson, 443 U.S. at 319; Brooks, 323 S.W.3c1 at 902 n.19. An appellate court is required to

defer to the jury’s credibility and weight determinations because the jury is the sole judge of the

witnesses’ credibility and the weight to be given to their testimony. See Jackson, 443 U.S. at 3 19,

326; Merritt, 36$ S.W.3d at 525; Brooks, 323 S.W.3d at 899. All evidence, whether properly or

improperly admitted, will be considered when reviewing the sufficiency of the evidence. See

McDaniel v. Brown, 558 U.S. 120, 130 S,Ct. 665, 672 (2010) (per curiam); Lockhart v. Nelson, 488
U.S. 33, 41—42 (198$);     .Jackson, 443 U.S. at 319.

                                             B. Applicable Lan’

           A person commits the offense of burglary if without the effective consent of the owner, he

enters a building not then open to the public, with the intent to commit theft. See TE..x. PENAL CODE

ANN.   §   30.02(a)(l) (West 2011). Under the law of parties, a person may be convicted as a party to

the offense if the offense is committed by his own conduct, by the conduct of another for which he

is criminally responsible, or both. TEx. PENAL CODE ANN.           § 7.0 1(a) (West 2011). A person is
criminally responsible for an offense “committed by the conduct of another” if, acting with the intent

to promote or assist the commission of the offense, he solicits, encourages, directs, aids, or attempts

to aid the other person to commit the offense. TEx. PENAL CODE ANN.            §   7.02(a)(2) (West 2011).
          To determine if a person acted as a party to an offense, the trier of fact may look to events

 occurring before, during, and after the offense. Salinas v. State, 163 S.W.3d 734, 739—40 (Ta.

 Crim. App. 2005). However, there must be evidence of a common purpose or design prior to, or

 contemporaneous with the criminal event. Uriado it. State, 605 S.W.2d 907,911 (Tex. Crim. App.

 [Panel Opj 1980). Tn a burglary, the criminal event is complete once unlawful entry is made,

regardless of whether or not the intended theft is actually completed. Richardvon           it.   State, 888
S.W.2d 822,823 (Tex. Crim. App. 1994). An individual may be guilty of burglary even though he

does not personally enter the burglarized premises if he is acting together with another in the

commission of the offense. See Powell it. State. 194 S.W.3d 503.506—07 (Tex. Crim. App. 2006).

         Participation in the offense may be inferred from circumstantial evidence and need not be

shown by direct evidence. Beardslev it. State, 738 S.W.2d 681,684 (Tex. Crim. App. 1987). Mere

presence of the defendant at the scene of an offense will not support a conviction under the law of

parties, but it is a circumstance which, combined with other facts, may show that the accused was

a participant. Patterson it. State, 950 S.W.2d 196,202 (Tex. App.—Dallas 1997, pet. retd). Even

if a defendant was only a “lookout” he may still be guilty of the offense of burglary because all

participants in a burglary are criminallyresponsible under the law ofparties. See Rollerson it. State,

227 S.W.3d 718,726 (Tex. Crim. App. 2007); see also Johnson it. State, 6 S.W.3d 709,711 (Ta.

App.—Houston [1st Dia] 1999, pet. refd) (reconnaissance); Cumpian it. State, 812 S.W.2d 88,90

(Ta. App.—San Antonio 1991, no pet.) (lookout). Also, a fact-finder may draw an inference of

guilt from the circumstance of flight See Clayton it. State, 235 S.W.3d 772,780 (Ta. Crim. App.

2007).

         lfthejuiycharge provides that the jurymay find the defendant guiltyas eitheraprincipal or

a party to the offense, the evidence is sufficient if it supports either theory. See Sorto it. State, 173




                                                  -4-
 S.W.3d 46k). 372 (Tex. Crim. App. 2005).

                                             C Apphcation of the Law to the Fact.’,

            The trial courts jury charge instructed the jury to lind Martin guilty if they found beyond a

reasonable doubt that Martin “acting alone or as a party.                          .   .   with intent to commit theft, enter[ed] a

building or a portion of a building not then open to the public, without effective consent of                                     ...   the

owner.” On appeal, Martin addresses the sufficiency of the evidence only to show that he was a

party to the offense ol burglary. He does not challenge the other basis for the jury’s verdicts.

Nevertheless, there is sufficient evidence to support that Martin was a party to the offense of

burglary.

            Martin’s written statement was admitted into evidence. With regard to the burglary of the

store, Martin stated, “[Williams] and [Minter] told us to wake up cause ‘its time to do the sting,”

“We came up to a little corner store and I along with [1-larris], [Williams], and [Minter] made a block

around to check the area.” “We then jumped out of the car and went in different locations.

[Williams] and [Minter] went to the back of the store to bust a smaller window while I walked

around the []yard next to the store, and [Harris] walked to some near by [sic] trees to hide himself

from on coming [sic] cars,” “From the moment I saw the police station, I didn’t feel comfortable

with participating anymore,” and “1 agreed to continue watching out. Once that was understood,

we rolled around again.” Martin also stated, “[Williams] and [Minter] entered the store while me

and [Harris] watched out.” With regard to the burglary of the pawnshop, Martin stated that after

Williams threw the rock through the window, “We all got out [sic] the car to position oneself [sic]

to watch out and me, [Williams], and [Minter] walked up to the already broke window.                                      .   .    once



   1
       Main’s statement is handwritten. The first part oIthis word is illegible.
    lliamsj cot n, a iolice [sic] shortly pulled up and me and Minteri   lied   towards the lields and

golf course while [Williamsi was still in there.”

        Reviewing all of the evidence in the light most favorable to the jury’s verdict, we conclude

a rational jury could have found that Martin was a party to the burglary offenses. issue one is

decided against Martin.

                                       Ill. CONCLUSION

       The evidence is sufficient to support Martin’s convictions for burglary.

       The trial court’s judgment is affirmed.




                                                                    //7/
                                                                    f     I

                                                     DOUGLASS. LANG
                                                     JUSTlQ                     /


Do Not Publish
TEx. R. App. P. 47
1 1 l444F.U05
                                (Cnurt tif iiii:ahi
                       FiftIi )istrirt nf ixa at 1at1a

                                      JUDGMENT
MARIo TERRELL MARTIN. Appellant                    Appeal from the 382nd .Judicial District
                                                   Court of Rockwall County, Texas.
No. 05-1 1-01444-CR          V.                    (Tr.Ct.No. 2-10-405),
                                                   Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellec                       Bridges and Richter participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered October31, 2012.


                                                                             V
                                                            1.
                                                                                 -    /

                                                  OUGLAS         .   LANG        //
                                                  JUSTi%/
                                Qnitrt ni :pprth
                       .FiftI! Diatrirt uf rxx at                tHai;

                                      JUDGMENT
MARK) TERRELL MARTiN, Appellant                    Appeal from the 382nd Judicial District
                                                   Court of Rockwail County. Texas.
No. 05-1 1-01445-CR                                (TrCt.No. 2—10—406).
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appeilec                       Bridges and Richter participating.


       Based on the Courts opinion of this (late, the judgment of the trial court is AFFIRMED.




Judgmcnt entered October 3 I 201 2


                                                                            -




                                                  DOU(LAS S LANG
                                                  .JUSTWE